Dewey, J.
In the view we have taken of the present case, it is unnecessary to enter upon the consideration of the question as to the effect of an ordinary sale of a ticket, having coupons for the connecting roads, the place of destination being beyond the limits of the road of the company selling such ticket, in reference to the liability of such company for the loss of baggage of the ticket holder occurring beyond the limits of their *332own road. The facts here present their own peculiar circumstances, upon which this case may be decided. The defendants had, in common with various connecting roads, arranged for an excursion train from Boston to Montreal, starting from the depot of the defendants in Boston. The plaintiff purchased two tickets duly issued by the defendants, having printed thereon “ From Boston to Montreal,” and having attached to them coupons for the other roads, which also had upon them the words “ From Boston to Montreal.” Having these tickets for himself and his wife, the plaintiff became entitled also to the carriage of his reasonable baggage, and he delivered to the defendants’ baggage master at their depot two trunks, and requested checks for them to Montreal. The baggage master did not furnish checks, or offer to do so, either for the limited route of the defendants’ road or through to Montreal. In this the defendants were acting in violation of law, such checks being required by the provisions of St. 1854, c. 23, by which it was made “ the duty of all railroad corporations in this commonwealth to give checks, when requested to do so, to passengers, for the baggage of such passengers, when delivered for transportation.”
Upon the plaintiff’s renewing his demand for checks for his baggage, and asking to have his baggage sent forward by the regular train, if checks could not be given on an excursion train, the baggage master refused to send the trunks by the regular train, saying the trunks and the plaintiff must go by the same train, and they would be perfectly safe, as he (the baggage master) was to go through with them. The defendants’ baggage car and baggage master went through to Montreal. At Montreal the baggage master delivered one of the tranks to the plaintiff. The other was demanded, but not delivered.
Upon the facts stated, the defendants, in violation of law, refused to give checks, although requested so to do. As a substitute, they, through their agent, declared to the plaintiff that the trunks would be perfectly safe, as their baggage master was to go through to Montreal on the train. The tranks were thereupon committed to the custody of the defendants’ baggage *333master, and the company assumed the obligation arising from these representations and acts. From the nature of the baggage, the plaintiff did not exercise any further personal oversight of it on the route, nor make any examination at the terminus of each road, to ascertain whether the trunks were or were not in the baggage car. Under these circumstances, the plaintiff has the right to recur to the defendants as the party immediately responsible for the loss of his trunk. Whether the action might not have been a joint one against all the railroad corporations which united in this common enterprise, it is unnecessary to decide. We have no doubt of the legal capacity of this corporation to assume responsibilities for the safe transportation of baggage beyond the limits of their own road. Angell & Ames on Corp. §§ 229, 239, 256, Redfield on Railways,. 281-287. Simkins v. Norwich & New London Steamboat Co. 11 Cush. 102. Fitchburg & Worcester Railroad v. Hanna, 6 Gray, 539. What is necessary to constitute such contract, or what acts will create such liability, must be decided as the cases occur.
As the default occurred on the 21st of September, and the trunk was then demanded, interest may properly be allowed from that date. Judgment will be entered for the plaintiff for the sum stated in the report of the auditor, with interest as above stated.